DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 is being considered by the examiner.

Drawings
The drawings are objected to because the text in figures 3 and 11 is too small, blurred, or illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 7, 13, and 16 are objected to because of the following informalities:
In claim 1, line 4, “treating the patient with at least one treatment protocol” should be –providing a treatment to the patient wherein said treatment has at least one treatment protocol--.
In claim 4, line 1 “EMDR” should be –Eye Movement Desensitization Reprocessing (EMDR)--.
In claim 7, line 2, “Fucosylated glycans” should be -- fucosylated glycans--.
In claim 13, line 1 “EMDR” should be –Eye Movement Desensitization Reprocessing (EMDR)--.
In claim 16, line 2, “Fucosylated glycans” should be -- fucosylated glycans--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the brain" in line 3, “the results” in line 7, and “the effectiveness” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the terms “after treatment” in line 5 and “the treatment” in line 8. It is not clear if this refers to the “treating step” mentioned in line 4. If not, both limitations would have insufficient antecedent basis.
Claims 2-9 inherits the deficiencies of claim 1 and are likewise rejected.
Claim 6 recites the limitation “the treatment protocol” in line 2. It is not clear which treatment protocol is being referred to as there can be more than one.
Claim 7 recites the limitations GSH, Lipid =C=, NAA, and GABA in lines 2-3. These acronyms are not defined in the specification, which makes them unclear. The term Lipid =C= is also unclear as it is not clear what the term means. 
Claim 8 recites the limitation “the treatment protocol” in line 1. It is not clear which treatment protocol is being referred to as there can be more than one.
Claim 8 recites the limitation "the patient’s neurochemical profile” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “COSY” in line 2. It is not clear what this acronym means as it is not defined in Applicant’s specification.

Claim 10 recites the limitation "the brain" in line 4 and “the results” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “after treatment” in line 4. There is insufficient antecedent basis for this limitation in the claim as there is no previous step of “treatment”. 
Claim 10 recites the limitation “the effectiveness” in line 8. There is insufficient antecedent basis for this limitation in the claim.  
Claims 11-18 inherits the deficiencies of claim 10 and are likewise rejected.
Claim 15 recites the limitation “the treatment protocol” in line 2. It is not clear which treatment protocol is being referred to as there can be more than one.
Claim 16 recites the limitations GSH, Lipid =C=, NAA, and GABA in lines 2-3. These acronyms are not defined in the specification, which makes them unclear. The term Lipid =C= is also unclear as it is not clear what the term means. 
Claim 17 recites the limitation "the patient’s neurochemical profile” in line 2 and “the subject” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “COSY” in line 2. It is not clear what this acronym means as it is not defined in Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/042635 A1 (Mountford et al., hereinafter Mountford).
In regards to claims 1 and 10, Mountford discloses a system and method for detecting and monitoring post-traumatic stress disorder using magnetic resonance spectroscopy (see title and abstract; page 2, lines 8-18). Mountford discloses the following steps:
using a scanner to obtain pre-treatment neural spectroscopic data (abstract; figure 1; page 5, lines 10-11; page 3, lines 13-18; page 5, lines 12-22) of at least one neuromarker chemical in the brain of the patient (page 3, line 19 – page 4, line 7)  before treatment (“provides a system for detecting PTSD and for monitoring the subject and progress of treatment”; page 2, lines 8-9; page 3, lines 13-18; detecting progress of treatment requires a measurement before treatment),
	treating the patient with at least one treatment protocol (page 5, lines 12-22; presence of treatment methods implies the presence of treatment protocols),
after treatment, using the scanner to obtain post-treatment neural spectroscopic data of the at least one neuromarker chemical in the brain of the patient (figures 1 and 3; page 5, lines 12-17; determining progress and periodic monitoring requires the step of obtaining post-treatment spectroscopic data of the at least one neuromarker chemical in the brain of the patient), and
using a comparator to compare the results of the pre-treatment and post-treatment data to enable a determination of the effectiveness of the treatment (page 3, lines 19-25; figure 2 – see table – table functions as comparator; page 4, lines 22-26; page 5, lines 18-19;). 

In regards to claims 6, 8, 15, and 17, Mountford discloses the limitations of claims 1 and 10. In addition, Mountford discloses on page 5, lines 12-19 that monitoring happens over the course of the treatment to determine progress of subjects in treating the disorder and that periodic monitoring (implies repeated monitoring) of the patient’s neurochemical profile is used to determine the subject’s rate of recovery (ensures no dysregulation of the neurochemical markers are seen that could enable detection of the patient returning to an unhealthy state). Any of the intermediate measurements between the pre and post treatment data can be considered as mid-treatment neural spectroscopic data and the determination of the rate of recovery would require the comparison of the mid-treatment data with the pre-treatment data.
In regards to claims 7 and 16, Mountford discloses the limitations of claims 1 and 10. In addition, page 4, lines 1-7 discloses the molecules/markers being monitored. The molecules include histidine, fucosylated glycans, lipids, GABA, phenylalanine, and glutamine/glutamate (GLX).  
In regards to claims 9 and 18, Mountford discloses the limitations of claim 1 and 10. In addition, Mountford shows that the steps of obtaining neural spectroscopic data comprises obtaining the data using 2D COSY (page 2, lines 19-23; page 4, lines 8-17; page 5, lines 10-11).

Claim(s) 1, 3, 5, 7, 10, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Changes in Brain Metabolites Measured with Magnetic Resonance Spectroscopy in Antidepressant Responders with Comorbid Depression and Posttraumatic Stress Disorder” by Henigsberg et al., hereinafter Henigsberg.
In regards to claims 1, 3, 7, 10, 12, and 16, Henigsberg discloses monitoring changes in brain metabolites in antidepressant responders with post-traumatic stress disorder using magnetic resonance spectroscopy (see title and abstract). Henigsberg disclose the following steps:
using a scanner to obtain pre-treatment neural spectroscopic data of at least one neuromarker chemical in the brain of the patient before treatment (see figures 1 and 2; measurement of subjects before and after treatment using magnetic spectroscopy measuring N-acetyl-aspartate; page 146, column 2, lines 2-15; treatments for individuals or groups),
	treating the patient with at least one treatment protocol (see figures 1 and 2; measurement of subjects before and after treatment using magnetic spectroscopy measuring N-acetyl-aspartate; page 146, column 2, lines 2-15; treatments for individuals or groups using SSRI or psychotherapy), 
after treatment, using the scanner to obtain post-treatment neural spectroscopic data of the at least one neuromarker chemical in the brain of the patient (see figures 1 and 2; measurement of subjects before and after treatment using magnetic spectroscopy measuring N-acetyl-aspartate; page 146, column 2, lines 22-35; treatments for individuals or groups) , and
using a comparator to compare the results of the pre-treatment and post-treatment data to enable a determination of the effectiveness of the treatment (see figures 1 and 2; measurement of subjects before and after treatment using magnetic spectroscopy; table functions as comparator; See Results and Discussion section). 
In regards to claim 5 and 14, Henigsberg discloses the limitations of claims 1 and 10. In addition Henigsberg states that the patients are treated with SSRI (pharmaceutical intervention) and psychotherapy (page 146, column 2, lines 3-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Changes in Brain Metabolites Measured with Magnetic Resonance Spectroscopy in Antidepressant Responders with Comorbid Depression and Posttraumatic Stress Disorder” by Henigsberg et al., hereinafter Henigsberg as applied to claims 1 and 10 above, and further in view of US 2014/0058189 (Stubbeman).
In regards to claims 2 and 11 Henigsberg discloses the limitations of claims 1 and 10. Henigsberg evaluates the responses of different therapies for PTSD but does not state that patient is being treated with rTMS. In a related area, Stubbeman discloses the use of brain stimulation for treating disorders (title and abstract).  Paragraphs 18, 31-32 state that rTMS is used to treat a variety of brain disorders including PTSD. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Henigsberg to include rTMS as a therapy method as taught by Stubbeman in order to examine the effectiveness of one of several known therapies used to treat PTSD.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Changes in Brain Metabolites Measured with Magnetic Resonance Spectroscopy in Antidepressant Responders with Comorbid Depression and Posttraumatic Stress Disorder” by Henigsberg et al., hereinafter Henigsberg as applied to claims 1 and 10 above, and further in view of US 2017/0365101 (Samec et al., herienafer Samec).
In regards to claims 4 and 13, Henigsberg discloses the limitations of claims 1 and 10. Henigsberg evaluates the responses of different therapies for PTSD but does not state that patient is being treated with EMDR therapy. In a related area, Samec discloses the use of EMDR as one of several therapies used in treating PTSD (paragraphs 518 and 800) as a type of exposure or desensitizing therapy. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Henigsberg to include EMDR therapy as a therapy method as taught by Henigsberg in order to examine the effectiveness of one of several known therapies used to treat PTSD.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791